Citation Nr: 1513225	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as the result of herbicide exposure.

4.  Entitlement to service connection for a prostate disorder (claimed as elevated prostate-specific antigen (PSA)), to include as the result of herbicide exposure.

5.  Entitlement to service connection for ischemic heart disease, to include as the result of herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as the result of anxiety disorder, NOS, and lumbosacral strain.

7.  Entitlement to service connection for left knee degenerative joint disease (claimed as knee pain), to include as the result of ankle injury, bilateral feet and lumbar spine disorder.

8.  Entitlement to service connection for right knee degenerative joint disease (claimed as knee pain), to include as the result of ankle injury, bilateral feet and lumbar spine disorder.

9.  Entitlement to service connection for degenerative joint disease, right shoulder.

10.  Entitlement to service connection for service connection for right ear hearing loss.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the September 2012 rating decision, the RO, in part, denied service connection for right knee degenerative joint disease.  In October 2012, the Veteran submitted a timely notice of disagreement with all of the issues listed above.  As a Statement of the Case (SOC) has yet to be issued on this matter, it is being addressed on remand.
This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, NOS; a disability rating in excess of 10 percent for lumbosacral strain; service connection for hypertension, to include as the result of anxiety disorder, NOS, and lumbosacral strain; service connection for right knee degenerative joint disease (claimed as knee pain), to include as a result of ankle injury, bilateral feet and lumbar spine disorder; and service connection for degenerative joint disease, right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of diabetes mellitus, type II.   

2.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of a prostate disorder.

3.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of ischemic heart disease.

4.  The Veteran's degenerative joint disease, left knee, is not shown by the probative evidence of record to have originated in service, manifested to a compensable degree within one year of service, or be causally-related to a disease, injury or event in service, or an already-service-connected disorder.

5.  The Veteran's right ear hearing loss is not shown by the probative evidence of record to have originated in service, manifested to a compensable degree within one year of service, or be causally-related to a disease, injury or event in service.

6.  An October 1973 rating decision denied service connection for tinea pedis based on a finding that the disorder, which existed prior to service, was not permanently aggravated by military service.

7.  The evidence received since the October 1973 rating decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinea pedis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, are not met.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2014).

2.   The criteria for service connection for a prostate disorder are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for service connection for degenerative joint disease, left knee, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310 (2014).

5.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2014).

6.  The October 1973 rating decision that denied entitlement to service connection for tinea pedis is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

7.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinea pedis has not been received; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

A letter dated in November 2010 satisfied the requirements of the VCAA.  Additionally, the claims file contains the Veteran's written statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

VA's duty to assist has been satisfied.  The claims folder contains the Veteran's available service treatment records, as well as post-service treatment records.  The claims folder also contains VA examination reports dated in January 2011, August 2011, September 2011 February 2012, May 2012 and November 2012.  The examination reports show that the examiners reviewed the pertinent evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, reviewed diagnostic test results and provided sound explanations for their opinions.  The VA examination reports are adequate upon which to base decisions in this case.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Service connection for certain chronic diseases, such as diabetes mellitus, type II (DM II), hypertension, arthritis and sensorineural hearing loss, may also be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Entitlement to service connection for DM II, a prostate condition and ischemic heart disease, to include as the result of herbicide exposure.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)).  38 C.F.R. § 3.309(e).  Ischemic heart disease  associated with herbicide exposure in service, for VA presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The diseases listed above shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

The Joint Services Records and Research Center has confirmed that the Veteran served in the Republic of Vietnam from April 1968 to April 1969, and from December 1969 to October 1970.  He is therefore presumed to have been exposed to herbicides, such as Agent Orange.

In May 2012, the Veteran was afforded a VA diabetes mellitus examination.  The examiner noted that not only was there no evidence that the Veteran had a history of DM II, but also that he did not meet the criteria for a diagnosis of DM II.

September 2012VA outpatient treatment reports show that the Veteran was found to have an impaired fasting glucose level.  However, there is no indication that he was diagnosed with DM II.  Instead, the clinician noted that the Veteran was obese, and encouraged him to lose weight and exercise in order to prevent a progression to DM II.  The outpatient treatment reports show that the Veteran was repeatedly told to lose weight, and during a March 2013 evaluation, in which his weight had increased, the Veteran admitted to eating unhealthy foods and not exercising.
Again, however, the VA treatment records show that the Veteran was not diagnosed with DM II.  
The Veteran was afforded a VA prostate cancer examination in May 2012, at which time, the examiner found that he did not have, and had never previously had, a diagnosis of prostate cancer.  He further noted that laboratory results revealed no evidence of elevated PSA levels.

VA outpatient treatment reports show that, although the Veteran reported that both his father and brother died of prostate cancer, the Veteran himself has not been found to have prostate cancer or elevated PSA levels.

In January 2011, the Veteran was afforded a VA heart disorder examination, at which time, the clinician concluded that there was no evidence of a cardiovascular disease.  VA outpatient treatment reports show that, although the Veteran was occasionally found to have an elevated heart rate, he repeatedly had normal heart sounds, rate and rhythm, and there was no diagnosis of a heart disease, to include ischemic heart disease.

Based on a review of the complete evidence of record, the Board concludes that service connection for DM II, a prostate condition and ischemic heart disease is not warranted.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, supra.  

In addition to the medical evidence, the Board has also considered the Veteran's contention that he has DM II, a prostate condition and ischemic heart disease as a result of herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), such complex disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Board places greater probative weight on the opinion of the VA examiners, competent, experienced medical professionals, than on the Veteran's lay assertions.

Accordingly, the Board concludes that the probative evidence is against the Veteran's claims of entitlement to service connection for DM II, a prostate condition and ischemic heart disease, to include as a result of herbicide exposure.  Consequently, the "benefit-of-the-doubt" rule does not apply, and service connection is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for left knee degenerative joint disease (claimed as knee pain), to include as the result of ankle injury, bilateral feet and lumbar spine disorder.

In addition to establishing service connection for arthritis on a direct or presumptive basis, service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

As an initial matter, although the Veteran has not claimed he has left knee degenerative joint disease as a direct result of service, review of his service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of a left knee disorder.  His October 1970 separation examination revealed normal findings of the lower extremities.  

Post-service treatment records show no evidence that the Veteran was diagnosed with left knee arthritis within one year of separation from service.  Accordingly, service connection for left knee degenerative joint disease, on a presumptive basis, is not for application.  

The earliest treatment reports of record, dated in 2002, also show no evidence of complaints related to, or a diagnosis of left knee degenerative joint disease or arthritis.  

In September 2011, the Veteran was afforded a VA knee examination, at which time, he reported that he first experienced left knee pain around 1990, which he attributed to his service-connected lumbar spine disorder.  The VA examiner opined that the Veteran's left knee degenerative joint disease was not secondary to his service-connected lumbar spine disorder.  He explained that there was nothing in the currently-accepted, peer reviewed, credible and authoritative orthopedic literature demonstrating that the intrinsic condition of the spine (including degenerative changes) will cause degenerative changes within the knee joints.  He added that there is no anatomic or pathophysiologic relationship between the conditions in these area.  

In February 2012, the Veteran underwent a second VA examination.  The examiner opined that it was less likely than not that the Veteran's left knee degenerative joint disease is related to a right ankle disorder (the Veteran is service-connected for a right ankle scar, not an actual right or left ankle disorder), as he was found to have good range of motion of the right ankle with no x-ray findings of degenerative joint disease.  The examiner noted that a condition of the right ankle would not cause degenerative joint disease of another joint, such as the knee, as it is anatomically and physiologically not possible.  Rather, he noted that degenerative joint disease is an aging process.  The examiner also found that the Veteran's left knee degenerative joint disease was not secondary to the Veteran's claimed tinea pedis, as there was no evidence that the Veteran had a diagnosis of the condition.

In May 2012, the examiner who performed the February 2012 examination reviewed the evidence of record in order to opine as to whether the Veteran's left knee degenerative joint disease was the result of his service-connected lumbosacral strain.  He concluded that the condition was not secondary to the Veteran's lumbar spine disability, noting that degenerative joint disease is an aging process and it was anatomically impossible for a lumbar spine condition to cause degenerative joint disease of the knees.  
Based on a review of the complete evidence of record, the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for left knee degenerative joint disease, to include as a result of ankle injury, bilateral feet or lumbar spine disorder.  As noted above, although the evidence shows that the Veteran currently suffers from the disease, there is no probative or competent evidence that supports a finding that the disease is the result of a service-connected disability.  Additionally, the Board finds that service connection on a direct or presumptive basis is not warranted, as there is no evidence that the condition manifested during service or developed to a compensable degree within one year of service.

The Board has also considered the Veteran's assertions as to the cause of his left knee degenerative joint disease.  The Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, or determine the etiology of his current left knee degenerative joint disease.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, his statements are not deemed competent.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The "benefit-of-the-doubt" rule is not applicable in this case, as there is not an approximate balance of evidence.  Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.

Entitlement to service connection for service connection for right ear hearing loss.

The Veteran has been service connected for hearing loss of the left ear.  He avers that he also has a right ear hearing loss disability as a result of acoustic trauma in service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Based on the Veteran's DD 214, which show that he was a wheeled vehicle mechanic, the Board finds that the evidence supports his assertion that he experienced acoustic trauma during service.

The Veteran's service treatment records are negative for complaints of, or treatment for, a right ear hearing loss.  An audiogram conducted during his October 1970 separation examination showed puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
15
20
20
LEFT
40
30
20
15
10

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for the Veteran's right ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.

In August 2011, he was afforded a VA audiometric examination.  Puretone thresholds during the examination were as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
25
25
35
LEFT
20
20
20
25
50

Speech recognition using the Maryland CNC Test revealed a word recognition score of 88 percent in the right ear.  The results show that the criteria for hearing loss were not met for the right ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies; moreover, the speech recognition score for the Veteran's left ear was not less than 94 percent.

In November 2012, the Veteran was afforded a second VA audiometric examination.  Puretone thresholds during the examination were as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
25
20
40
LEFT
20
15
20
15
50

Speech recognition using the Maryland CNC Test revealed a word recognition score of 96 percent in the right ear.  The results show that the criteria for hearing loss were met for the right ear, as the auditory threshold reach a level of 40 decibels at 4000 Hertz.  The diagnosis was right ear sensorineural hearing loss.  The VA examiner opined that it is less likely than not that his current right ear hearing loss is related to military service based on the normal findings during his October 1970 separation examination.  

Also of record is an April 2009 treatment report from the Veteran's private physician, Dr. Lemanna.  This report shows that the Veteran was not found to have a hearing loss diagnosis.  

Based on a review of the complete claims folder, the Board concludes that the probative evidence of record is against granting the Veteran's claim of entitlement to service connection for right ear hearing loss, both on a direct and presumptive basis.  The Board finds the most persuasive evidence to be that of the VA examiner, who, after examining the Veteran and reviewing the evidence, including his statements concerning noise exposure, opined that his right ear hearing loss was not the result of service. 

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As hearing disorders are conditions laypersons, such as the Veteran, are competent to report, his assertions are entitled to some probative weight.  Moreover, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically-sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, the Board finds the current case distinguishable from Ledford, in that, despite the Veteran's contention that his right ear hearing loss is the result of military service, not only was there no evidence of a hearing loss at separation from service in 1970, but the current treatment reports of record show no diagnosis of a hearing loss in April 2009 or during the August 2011 VA examination.  He was not diagnosed with right ear hearing loss until November 2012, more than 42 years after active duty service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed following service without any documented complaint or diagnosis of a hearing loss disorder is evidence that weighs against the Veteran's claim on a direct basis.  

Similarly, service connection is also not warranted for right ear hearing loss on a presumptive basis, as there is no probative evidence that the Veteran was diagnosed with right ear hearing loss to a compensable degree within one year of separation from service.
Accordingly, the Board concludes that the probative evidence does not support the Veteran's claim of entitlement to service connection for right ear hearing loss.  The "benefit-of-the-doubt" rule is not applicable in this case, as there is not an approximate balance of evidence.  Gilbert v. Derwinski, supra; Ortiz v. Principi, supra. 

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.

The Veteran is seeking to reopen his previously-denied claim of entitlement to service connection for tinea pedis.  In order to do so, he must submit new and material evidence, as that term is defined by law.  As the Veteran has not done so, the appeal must be denied. 

The Veteran contends that his tinea pedis, which existed prior to service, was permanently aggravated during active duty.

Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2012).  

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that (1) the disease or injury existed prior to service, and (2) that the pre-existing disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096. 

A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead, should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

The evidence of record at the time of last prior denial included the Veteran's service treatment records, showing that he was noted to have medium or moderate tinea pedis at the time of his November 1967 enlistment examination; a subsequent October 1968 service treatment record, showing that he was treated for drying and peeling of the feet without a confirmed diagnosis; his October 1970 separation examination, which showed that findings for the feet were within normal limits; a September 1973 VA examination, in which he was diagnosed with chronic, bilateral tinea pedis of the feet; and the Veteran's statements in support of his claim.    

The evidence of record at the time of last prior denial include a February 2012 VA skin examination, which showed that the Veteran did not have tinea pedis at that time.  The examiner opined that the Veteran's pre-existing tinea pedis was less likely than not aggravated during service, as the disorder was only treated one time during service, was not present at separation, and was not present at the time of the examination.  Also of record are updated VA treatment reports and the Veteran's statements in support of his claim.

While the VA examination and updated VA treatment reports are new, they are not material, as they fail to demonstrate that the Veteran's claimed tinea pedis was aggravated during service, and thus, neither raise a reasonable possibility of substantiating the claim, nor relate to an unestablished fact necessary to substantiate the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (holding that evidence that is unfavorable to a claimant is not new and material).  As such, reconsideration based on the receipt of these records is not warranted.  See 38 C.F.R. § 3.156(c)(1).

Finally, with regard to the Veteran's statements, they do not constitute new and material evidence, as they are largely a restatement of his previous claims made at the time of the October 1973 rating decision.

Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for tinea pedis.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as the result of herbicide exposure, is denied.

Entitlement to service connection for a prostate disorder (claimed as elevated PSA), to include as the result of herbicide exposure, is denied.

Entitlement to service connection for ischemic heart disease, to include as the result of herbicide exposure, is denied.

Entitlement to service connection for left knee degenerative joint disease (claimed as knee pain), to include as the result of ankle injury, bilateral feet and lumbar spine disorder, is denied.

Entitlement to service connection for service connection for right ear hearing loss is denied.

New and material evidence not having been received, the request to reopen the claim of entitlement to service connection for tinea pedis is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, NOS.

The Veteran claims his service-connected anxiety disorder, NOS, is of greater severity than the current rating contemplates.  He was provided with a VA mental health examination in January 2011.  As more than four years have passed since the initial evaluation, a remand for a new examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

The Veteran's most recent spine examination was in May 2012.  As nearly three years have passed, a new examination is needed reassessing the severity of this service-connected disability is warranted.  See Caffrey, supra.

Entitlement to service connection for hypertension, to include as the result of anxiety disorder, NOS, and lumbosacral strain.

Under the VCAA, VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was provided VA examinations in January 2011 and September 2011.  The January 2011 examination report is inadequate, as the examiner failed to provide reasons or bases why she felt the Veteran's hypertension is not related to military service.  Similarly, the September 2011 examination report is inadequate, as the examiner failed to provide reasons or bases for her opinion that the Veteran's anxiety disorder is not related to his service-connected lumbosacral strain.  Thus, remand for a new examination is necessary.  

Entitlement to service connection for right knee degenerative joint disease (claimed as knee pain), to include as a result of ankle injury, bilateral feet and lumbar spine disorder.

The September 2012 rating decision denied service connection for right knee degenerative joint disease.  Thereafter, the Veteran submitted a notice of disagreement with the rating decision.  The case must be remanded for issuance of a Statement of the Case,  See Manlincon v. West, 12 Vet. App. 238 (1999).

Entitlement to service connection for degenerative joint disease, right shoulder.

Although service treatment records contain no evidence to support the Veteran's  claim a right shoulder injury in service, the Veteran is competent to report an in-service injury, as well as resultant pain both during and after service, even though service connection has not been established.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Remand for examination is thus required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for mental health, hypertension, lumbar spine and knees since June 2013 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  After all available records have been associated with the e-folder, arrange for the Veteran to undergo a VA examination with an appropriately qualified examiner to determine the current severity of his anxiety disorder, NOS.  The e-folder and paper folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

The examiner must determine all manifestations associated with the Veteran's anxiety disorder, NOS, and comment on the severity, and; specifically address the degree of social and occupational impairment caused by the disorder.  A current Global Assessment of Functioning (GAF) scale must be provided.

3.  Arrange for the Veteran to undergo a VA examination with an appropriately qualified examiner to determine the current severity of his lumbosacral strain.  The e-folder and paper folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurological disorders associated with his lumbosacral spine disorder, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must specifically assess the severity of the Veteran's lumbosacral spine disability, including the current range of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present. 

The examiner must specifically describe the effects of the Veteran's lumbosacral spine disability on his occupational functioning and activities of daily living.  A complete explanation for all opinions expressed must be included in the examination report.  

4.  Return claims folder to the examiner who performed the September 2012 hypertension examination , only if available, for a supplemental medical opinion.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examiner must note in the report that a review of the complete claims folder, as well as all virtual records, has been performed. 

(a)  The examiner should specifically address the question of whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's hypertension stems from and/or is the result of an injury or incident of active duty service, or is the result of an already service-connected disability, to include anxiety disorder, NOS, or lumbosacral strain.  The examiner must note in the report that a review of the complete claims folder, as well as all virtual records, has been performed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's hypertension and note that, in addition to the medical evidence of record, the Veteran's lay statements have also been considered in the opinion.  

(b)  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected anxiety disorder, NOS, or service-connected lumbosacral strain.  

The examiner MUST provide complete reasons and bases for his explanation.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

If the clinician who performed the September 2012 examination is not available, the Veteran should be scheduled for a new examination pursuant to the directives above.

5.  The Veteran should be provided with an SOC on the issue of entitlement to service connection for right knee degenerative joint disease, (claimed as knee pain), to include as the result of ankle injury, bilateral feet and lumbar spine disorder.

6.  Arrange for the Veteran to undergo a VA examination with an appropriately qualified examiner for an opinion as to whether he currently has a right shoulder disorder, claimed as a result of active duty service.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examiner must note in the report that a review of the complete claims folder, as well as all virtual records, has been performed.  The examiner must identify all right shoulder disorders since approximately September 2010, when the Veteran filed his service connection claim, to include degenerative joint disease.  

The examiner is asked to provide an opinion regarding whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that any current right shoulder disorder is related to, or is other the result of active duty service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record.
7.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claims should then be readjudicated.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


